Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/097220 to Kimura.
Claims 55, 58:
The prior art reference teaches a method for flow casting a dope onto a metallic support body [0090] wherein the dope comprises a good solvent and a poor solvent to at least two or more kinds of resin [0084].  The two or more kinds of resin can be cellulose esters such as cellulose acetate propionate and cellulose (di)acetate [0133].  The resins are incompatible and non-reactive with one another and have the same refractive index (Id.).  The deposited dope is dried [0091] such that a continuous “sea” phase of one resin and a discontinuous “island” phase of the other resin is formed [0018] which is indicative of spinodal decomposition.  The resulting islands are circular (taken to be 100 wt%) [0036] (as opposed to elliptical [0106]) having an aspect ratio of 1:1.  The prior art reference does not have a specific embodiment that comprises cellulose acetate and cellulose acetate butyrate.  However, both of these resins are listed as suitable cellulose esters for the process [0051].  Furthermore, the total amount of resin is a result effective variable controlling film thickness and uniformity [0088] and the ratio of the resins ranges from 10:90-50:50 [0065].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select resins from a list of suitable alternatives, routinely optimize the total amount of resin, and select the ratio of the resins from an overlapping range.

Claim 56:
Total haze is 20-80% [0114-0115].
Claim 57:
.

Response to Arguments
Applicant's arguments filed 12/17/19 have been fully considered but they are not persuasive.
Applicant argues criticality/unexpected results with respect to the amount of second polymer CA as evidenced by Tables 6 and 10 of the specification.  The examiner agrees these tables show a significantly higher haze value and improved adhesion.  However, the claims are not currently commensurate in scope with the parameters used to generate the results listed in the tables.  For example, all the examples in the tables use MEK and Dowanol PM as solvent, rather than the claimed generic carrier liquid.  Additionally, Table 6 only provides data for the range of 35-60 wt.% and not the claimed range of 35-95 wt%.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1712